Voting time
The next item is voting time.
(For details of the outcome of the votes: see Minutes)
(IT) Mr President, just a short aside, as Members are still taking their seats.
We changed the rules of procedure because too much time was being spent on fruitless debates, and we decided not to hold a debate on the Auken report. We have wasted a good half hour doing nothing, which we could have employed much better by debating a text that is of great importance to citizens.
Your comment will be passed on to the competent bodies.